     Case 5:20-cv-01080-JPR Document 25 Filed 06/14/21 Page 1 of 1 Page ID #:1072



 1
 2
 3
                                                            JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ELEANORADIANNE ROBINSON,         ) Case No. EDCV 20-1080-JPR
                                      )
12                     Plaintiff,     )
                                      )
13                v.                  )              JUDGMENT
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                       Defendant.     )
16                                    )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
19   request for an order reversing the Commissioner’s decision and
20   remanding the case for further proceedings is GRANTED; (2)
21   Defendant’s request for an order affirming the Commissioner’s
22   final decision is DENIED; and (3) judgment is entered in
23   Plaintiff’s favor.
24
25   DATED: -XQH
                                        JEAN P. ROSENBLUTH
26                                      U.S. MAGISTRATE JUDGE
27
28
